   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON
   In re                                               Case No. 19-62049-tmr11

   4 Him Food Group, LLC, an Oregon                    DEBTOR’S APPLICATION FOR
   corporation, dba Cosmos Creations                   AUTHORIZATION TO EMPLOY
                                                       LEONARD LAW GROUP, LLC AS
                                 Debtor.               GENERAL BANKRUPTCY COUNSEL,
                                                       AND NOTICE THEREON



                                       NOTICE OF MOTION

          If you oppose the proposed course of action or relief sought in this motion, you must file a
   written objection with the bankruptcy court no later than July 24, 2019.

           If you do not file an objection, the court may grant the motion without further notice or
   hearing. Your objection must set forth the specific grounds for objection and your relation to the
   case. The objection must be received by the clerk of court at 405 East 8th Ave. #2600, Eugene,
   OR 97401, by the deadline specified above or it may not be considered. You must also serve the
   objection on debtor’s counsel, Leonard Law Group, LLC, Attn: Timothy A. Solomon, 1 SW
   Columbia STE #1010, Portland, OR 97258, within that same time. If the court sets a hearing, you
   will receive a separate notice listing the hearing date, time, and other relevant information.




Page 1 of 4 – DEBTOR’S APPLICATION FOR AUTHORIZATION TO                           LEONARD LAW GROUP LLC
              EMPLOY LEONARD LAW GROUP, LLC AS GENERAL                                1 SW Columbia, Ste. 1010
              BANKRUPTCY COUNSEL                                                        Portland, Oregon 97258
                                                                                           www.leonard-law.com

                          Case 19-62049-tmr11        Doc 4     Filed 07/02/19
                   4 Him Food Group, LLC dba Cosmos Creations (the “Debtor”) hereby moves

   (the “Motion”) the Court for authority to employ the law firm of Leonard Law Group, LLC

   (“LLG”) as general counsel for the Debtor in this chapter 11 proceeding. This motion is

   supported by the Declaration of John P. Strasheim in Support of First-Day Motions dated July 2,

   2019 (the “First-Day Declaration”). In support of this Motion, the Debtor states as follows:

                                             BACKGROUND

                   1.      On July 2, 2019 (the “Petition Date”), the Debtor commenced a

   voluntary case under chapter 11 of the Bankruptcy Code.

                   2.      The Debtor is continuing to operate its businesses and property as a debtor

   in possession pursuant to 11 U.S.C. §§ 1107 and 1108. At this time, no trustee or examiner has

   been requested or appointed, and the United States Trustee has not appointed an official

   committee of creditors.

                   3.      The Debtor is an Oregon corporation founded in 2011. With a team of

   approximately 50 employees, the Debtor crafts premium natural snack foods – including non-

   GMO hull-and-kernel-free puffed corn – from state-of-the-art manufacturing facilities in Junction

   City, Oregon. The company has grown from a small rented space with around $300,000 in

   annual sales, to owned facilities of over 133,000 sq. ft. and nationwide sales of nearly $17 million

   in 2015.

                   4.      In August 2018, the company began evaluating strategic options for the

   business, including its sale. After a thorough marketing process, Cosmos has signed an agreement

   to sell substantially all of its assets (subject to this Court’s approval, after an opportunity for

   overbids) to a well-known Oregon food company.

                   5.      LLG began providing pre-bankruptcy representation to the Debtor in April

   2019. The details concerning LLG’s engagement as bankruptcy counsel, and the payments made

   to LLG in connection with that engagement, are disclosed in the accompanying Rule 2014

   Verified Statement of Proposed Professional (“LLG’s 2014 Statement”).


Page 2 of 4 – DEBTOR’S APPLICATION FOR AUTHORIZATION TO                                LEONARD LAW GROUP LLC
              EMPLOY LEONARD LAW GROUP, LLC AS GENERAL                                     1 SW Columbia, Ste. 1010
              BANKRUPTCY COUNSEL                                                             Portland, Oregon 97258
                                                                                                www.leonard-law.com

                           Case 19-62049-tmr11          Doc 4     Filed 07/02/19
                                             JURISDICTION

                    6.    This Court has jurisdiction over this core proceeding pursuant to 28
   U.S.C. §§ 157 and 1334 and Local Rule 2100-1. Consideration of this application constitutes as

   core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper under 11 U.S.C. §§ 1408 and
   1409. The statutory predicates for the relief requested herein are 11 U.S.C. §§ 327(a) and 1107.
                                         RELIEF REQUESTED
                    7.    The Debtor request an Order, substantially in the form attached hereto as
   Exhibit A, and effective as of the Petition Date, authorizing it to employ LLG as its general

   bankruptcy counsel in this chapter 11 case pursuant to its standard hourly rates.
                              GROUNDS FOR RELIEF REQUESTED
                    8.    The Debtor proposes to employ LLG as counsel to assist the Debtor in
   connection with performance of its duties, functions, and obligations in the Debtor’s bankruptcy
   case, including but not limited to the following tasks:
   a)     Advising and representing the Debtor with respect to the administration of the case,
          including its rights, powers, and duties as a debtor in possession;
   b)     Preparing the Debtor’s schedules of assets and liabilities, and statement of financial
          affairs required to be filed by the Debtor under the Bankruptcy Code and applicable
          procedural rules;
   c)     Representing the Debtor in matters related to the use of cash collateral and obtaining
          credit;
   d)     Assisting the Debtor with regards to its efforts to sell all or substantially all of its assets;
   e)     Investigating and, if appropriate, prosecuting on behalf of the bankruptcy estate any
          claims and causes of action belonging to the estate; and
   f)     Advising the Debtor concerning alternatives for restructuring its debts and financial
          affairs pursuant to a chapter 11 plan, or if appropriate, dismissal or conversion of the case
                    9.    The Debtor has selected LLG because it believes the firm is well qualified
   to represent it in this case, and for its specialized expertise in commercial bankruptcy. Lead
Page 3 of 4 – DEBTOR’S APPLICATION FOR AUTHORIZATION TO                                 LEONARD LAW GROUP LLC
              EMPLOY LEONARD LAW GROUP, LLC AS GENERAL                                      1 SW Columbia, Ste. 1010
              BANKRUPTCY COUNSEL                                                              Portland, Oregon 97258
                                                                                                 www.leonard-law.com

                          Case 19-62049-tmr11           Doc 4     Filed 07/02/19
   counsel Timothy A. Solomon and Justin D. Leonard have many years of experience representing
   business debtors (as well as creditor committees, chapter 11 trustees, chapter 11 plan agents, and
   secured creditors) in chapter 11 cases.

                  10.     The proposed rate of compensation, subject to this Court’s approval, is
   LLG’s current and ordinary hourly rates of its attorneys (Justin Leonard at $390/hr.; Timothy
   Solomon at $380/hr.; and Holly Hayman at $310/hr.) as subject to change from time to time.
                  11.      To the best knowledge of the Debtor, except as disclosed in LLG’s Rule
   2014 Statement, LLG does not have any connections with the Debtor, creditors, any other party

   in interest, their respective attorneys or accountants, the United States Trustee, or any person
   employed by the office of the United States Trustee, or any District of Oregon bankruptcy judge.
                  12.     To the best knowledge of the Debtor, LLG is a disinterested person within
   the meaning of 11 U.S.C. § 101(14) and does not represent or hold any interest adverse to the
   interests of the bankruptcy estate or of any class of creditors or equity security holders.

                                             CONCLUSION

                  WHEREFORE, the Debtor requests that the Court enter an order in substantially
   in the form attached hereto as Exhibit A, effective as of the Petition Date, authorizing it to
   employ LLG as its general bankruptcy counsel in this chapter 11 case on an hourly basis, with
   compensation and reimbursement of expenses to be paid as an administrative expense in such
   amounts at the Court may allow under 11 U.S.C. §§ 330 and 331.
                  DATED: July 2, 2019
                                                     4 Him Food Group, LLC
                                                     By: /s/ John Strasheim
                                                         John Strasheim, CEO
   ACCEPTED & FILED BY:
   LEONARD LAW GROUP LLC
   By: /s/ Timothy A. Solomon
        Timothy A. Solomon, OSB 072573
        Direct: 971.634.0194 / Email: tsolomon@LLG-LLC.com
   Proposed Counsel for Debtor and Debtor-in-Possession

Page 4 of 4 – DEBTOR’S APPLICATION FOR AUTHORIZATION TO                              LEONARD LAW GROUP LLC
              EMPLOY LEONARD LAW GROUP, LLC AS GENERAL                                   1 SW Columbia, Ste. 1010
              BANKRUPTCY COUNSEL                                                           Portland, Oregon 97258
                                                                                                 www.leonard-law.com

                          Case 19-62049-tmr11          Doc 4     Filed 07/02/19
                           UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON

  In re                                             Case No. 19-62049-tmr11

  4 Him Food Group, LLC, an Oregon                  ORDER AUTHORIZING EMPLOYMENT
  corporation, dba Cosmos Creations                 OF LEONARD LAW GROUP, LLC AS
                                                    GENERAL BANKRUPTCY COUNSEL
                               Debtor.

                This matter came before the Court pursuant to the Debtor’s Application for

  Employ Leonard Law Group, LLC (“LLG”) as General Bankruptcy Counsel (the
  “Application”). Based on the Application and the documents submitted in support thereof,

  including LLG’s Verified Rule 2014 Statement and the Declaration of John P. Strasheim in

  Support of First Day Motions (Docket No. __), the record in the Bankruptcy Case, and the

  Court otherwise being fully advised,

                NOW, THEREFORE, it is ORDERED:

          1.    Debtor’s Application is approved. The Debtor is authorized to employ the law

   firm of Leonard Law Group LLC, effective as of the Petition Date, as Debtor’s Chapter 11

   counsel to represent Debtor in conducting the case; and


Page 1 of 2 – ORDER AUTHORIZING EMPLOYMENT OF LEONARD                         LEONARD LAW GROUP LLC
              LAW GROUP, LLC AS GENERAL BANKRUPTCY                                     EXHIBIT A
                                                                                  1 SW Columbia, Ste. 1010
              COUNSEL                                                               Portland, Oregon 97258
                                                                                           1 of 2
                                                                                           leonard-law.com

                        Case 19-62049-tmr11        Doc 4     Filed 07/02/19
         2.       The Debtor shall pay LLG for its services, and shall reimburse its expenses, only

   upon the entry of an order of the Court approving such fees and expenses under 11 U.S.C § 330,

   and other applicable provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy

   Procedure, and the Local Rules of this Court, including procedures established under Local

   Bankruptcy Rule 2016-1.

                                                 ###

                 CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

              I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

  PRESENTED BY:

  LEONARD LAW GROUP LLC
      /s/ Timothy A. Solomon
      Justin D. Leonard, OSB 033736
      Timothy A. Solomon, OSB 072573
      Holly C. Hayman, OSB 114146
  Proposed Counsel to Debtor and Debtor in Possession

  c:     ECF Participants
         Interested Parties by US Mail




Page 2 of 2 – ORDER AUTHORIZING EMPLOYMENT OF LEONARD                            LEONARD LAW GROUP LLC
              LAW GROUP, LLC AS GENERAL BANKRUPTCY                                        EXHIBIT A
                                                                                     1 SW Columbia, Ste. 1010
              COUNSEL                                                                  Portland, Oregon 97258
                                                                                              2 of 2
                                                                                              leonard-law.com

                          Case 19-62049-tmr11        Doc 4    Filed 07/02/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                             )
4 Him Food Group, LLC, an Oregon  )           19-62049-tmr11
                                    Case No. ________________
corporation, dba Cosmos Creations )
                                  ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                         ) FOR PROPOSED PROFESSIONAL

Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
N/A

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
See Attachment for Disclosures




1114 (11/30/09)     Page 1 of 3

                            Case 19-62049-tmr11       Doc 4     Filed 07/02/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
Pre-petition retainer of $100,000 paid by Debtor as follows: $10,000 on April 23, 2019; $45,000 on May 3,
2019; $45,000 on June 26, 2019.
Retainer applied at the time of filing (July 2, 2019) to pay for pre-petition services (including fees
unrelated to ch. 11 bankruptcy preparation and filing) and costs (including ch. 11 petition filing fee),
totaling $79,881.72. $20,118.28 remains in trust as of the filing date.


16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
John Strasheim (CEO) - 27.34%
Other members own less than 20% of the Debtor's outstanding membership interests.




17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
N/A; None




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
None




1114 (11/30/09)     Page 2 of 3

                            Case 19-62049-tmr11        Doc 4   Filed 07/02/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
John Strasheim, CEO and 27.34% owner, is the only affiliate of the Debtor. He was required to fully
guarantee most institutional lenders' obligations at the time of the financing, including Columbia State
Bank; Celtic Capital; Worldwide Capital; HOP Capital; On Deck Capital; and WG Capital, which were all
guaranteed in the amounts set forth in the Debtor's Schedules with the exceptions of (1) Worldwide
Capital's $109k purchase of A/R in 2019, which was settled in late March 2019 for a payment of
$111,000; and (2) HOP Capital, which the Debtor understands was purchased or paid off by Dominguez
Family Enterprises, Inc. in late June 2019.


22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
John Strasheim, CEO and 27.34% owner, is the only affiliate of the Debtor. He is owed $1,286,757 by
the Debtor in connection with a series of loans.




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
None




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
John Strasheim




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                               ________________________________
                                                               /s/ Timothy A. Solomon
                                                                               Applicant

1114 (11/30/09)    Page 3 of 3

                            Case 19-62049-tmr11      Doc 4    Filed 07/02/19
                          UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF OREGON

In re

4 Him Food Group, LLC, an Oregon                     SUPPLEMENTAL DISCLOSURES FOR
corporation, dba Cosmos Creations                    RULE 2014 VERIFIED STATEMENT FOR
                                                     PROPOSED PROFESSIONAL
               Debtor.
                                                     (LEONARD LAW GROUP LLG)


QUESTION #13 CONTINUATION STATEMENT RE “CONNECTIONS”:

        1. The Honorable Peter McKittrick was law partners with Attorney Justin D. Leonard
           until Dec. 2014. He is not owed further compensation from Mr. Leonard or this firm.

        2. Attorney Holly C. Hayman previously worked as an extern with the Honorable Trish
           Brown and for the Office of the U.S. Trustee in Portland, approx. 7 years ago.

        3. The firm regularly represents Verizon Wireless, which is a general unsecured creditor
           of the Debtor owed approximately $3,000. The firm represents Verizon in bankruptcy
           litigation matters in Oregon against Verizon (i.e., contested case proceedings and
           adversary proceedings). No such proceedings are currently active, and none have
           previously related to the Debtor or its affiliates. The firm does not advise Verizon
           regarding its own claims against parties in bankruptcy, such as the Debtor, for which it
           has separate counsel. Verizon does not object to the firm’s representation of the
           Debtor in this matter, and it will engage other counsel to the extent necessary.

        4. Attorney Justin D. Leonard was a commercial bankruptcy attorney at the law firm of
           Ball Janik LLP from 2005-2012. While at Ball Janik, Mr. Leonard represented various
           regional banks, including Columbia State Bank, which is the largest secured creditor
           in this case. The prior firm’s matters did not involve the Debtor or its affiliates. Mr.
           Leonard has no current connections to Columbia State Bank.

        5. The firm’s attorneys (Justin Leonard, Tim Solomon, and Holly Hayman) focus their
           practice in commercial bankruptcy. Therefore, they regularly practice with and
           against attorneys involved in this case in other matters. Furthermore, they serve on
           various bankruptcy-, public service-, and pro bono-related committees with attorneys
           for other constituencies in the case. For example, Justin currently serves as Past Chair
           of the Debtor-Creditor Section of the Oregon State Bar. Most bankruptcy
           practitioners (including attorneys representing debtors, creditors, trustees, and
           governmental entities) and all bankruptcy judges actively participate in the Section.

        6. These disclosures are submitted as of July 2, 2019 and will be supplemented as
           needed.
                                                                                 LEONARD LAW GROUP LLC
                                                                                     1 SW Columbia, Ste. 1010
                                                                                       Portland, Oregon 97258
                                                                                              leonard-law.com


                       Case 19-62049-tmr11         Doc 4    Filed 07/02/19
